SILBERMAN, Judge.
Based on this court’s recent opinion in Maddox v. State, 862 So.2d 783 (Fla. 2d DCA 2003) (certifying conflict with Dixon v. State, 812 So.2d 595 (Fla. 1st DCA 2002)), we grant the State’s petition for writ of certiorari and quash the trial court’s order in limine which prohibits the State from introducing a traffic citation, or any evidence referring to the citation, into evidence at Kimberly Henderson’s forgery trial.
Petition granted and order quashed.
ALTENBERND, C.J., and KELLY, J., concur.